Citation Nr: 0621450	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  99-06 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1978 to May 
1979.

This matter was before the Board in July 2004.  Among other 
things, the Board denied an application to reopen a claim of 
entitlement to service connection for a back disorder.  The 
veteran filed an appeal to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2005, the Court granted 
a joint motion to vacate and remand this issue to the Board.  
In December 2005, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board for appellate review.

In July 2005, the veteran submitted a written statement in 
which she withdrew an appeal of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the left shoulder due to medical and 
surgical treatment at a VA facility.  Therefore, the Board 
finds that the appeal of this claim has been withdrawn.  See 
38 C.F.R. § 20.204 (2005).


REMAND

When this case was remanded in December 2005, the Board 
requested that the RO address the question of whether new and 
material evidence has been received to reopen the claim of 
service connection for a back disorder.  This was due in part 
to VA treatment records having been obtained and associated 
with the file since the last supplemental statement of the 
case (SSOC) was issued by the RO regarding this claim.  These 
records contain treatment notes regarding the veteran's back, 
which the RO had not previously considered.  Additionally, a 
new SSOC was to be issued if the RO did not grant the 
benefit.  These instructions were not followed by the RO.

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated that, if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  Given those pronouncements, and the fact that the 
development sought by the Board in this case has not been 
completed, another remand is now required. 

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should address the issue of 
whether new and material evidence has 
been received to reopen the claim of 
service connection for a back disorder.  
If any benefit sought is not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC should specifically 
cite to the old regulatory provisions 
regarding the definition of "new and 
material" evidence, 38 C.F.R. § 3.156(a) 
(2001), and the SSOC should reflect the 
RO's consideration of all evidence 
received since the issuance of the last 
SSOC on this issue.  The veteran should 
be made aware that, regardless of the 
RO's action, the Board must initially 
address the question of whether new and 
material evidence has been received to 
reopen the claim.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

